Exhibit 10.1

 

December 21, 2004

 

Mr. Alan Cormier

 

Dear Alan:

 

It is a sincere pleasure for me to extend an employment offer to you as General
Counsel with Sycamore Networks reporting to Richard Gaynor, at an annualized
salary of $179,950, paid bi-weekly at $6,921.15. Your employment will commence
on (TBD). In addition, subject to approval by the Company’s Board of Directors,
Sycamore Networks will offer you an option to purchase 50,000 shares of common
stock at the fair market value on your first day of employment pursuant to the
terms and conditions of the 1999 Stock Incentive Plan, as amended.

 

In addition to your compensation, you may take advantage of the various benefits
offered by Sycamore Networks. These benefits, of course, may be modified or
changed from time to time at the discretion of Sycamore Networks. Information
regarding Sycamore Networks’ present benefit structure will be provided to you
upon commencement of your employment. Where a particular benefit is subject to a
formal plan (for example, medical and life insurance, stock options, etc.),
eligibility to participate in and receive the particular benefit shall be
governed solely by the applicable plan document. Should you ever have any
questions, you should ask Human Resources for a copy of the applicable plan
document.

 

Upon (i) termination of your employment by Sycamore Networks (and for this
purpose Sycamore Networks includes any successor in interest) other than for
cause, your disability or death or by you and for good reason and (ii) and your
execution of a Separation Agreement and Release, you will be entitled to salary
continuation (of your base salary) as separation pay for a period of twelve
months from your last day of active employment, or at Sycamore Networks’
discretion, a lump sum payment of your annual base salary. In addition, Sycamore
Networks will pay your COBRA premiums for such twelve month period.

 

As a condition of your employment offer, it is necessary for you to read, sign,
date and have witnessed the enclosed Employee Agreement Regarding
Confidentiality and Inventions, which you should carefully review. You must sign
and return the Agreement prior to your first day of employment. This offer is
contingent upon your certification to us that you do not have any continuing
legal obligations to your previous employer, including any agreement relating to
confidentiality, non-solicitation or non-competition. If you do have such an
agreement, please fax it to our Human Resources department along with a copy of
this letter for our review. Our fax number is (978) 256-4429.



--------------------------------------------------------------------------------

To comply with Federal law, we ask that you bring certification of eligibility
to work in the United States on your first workday. A list of acceptable
documents is listed on the enclosed I-9 form.

 

This letter, along with the Employee Agreement Regarding Confidentiality and
Inventions, constitutes our entire offer regarding the terms and conditions of
your prospective employment by Sycamore Networks. It is our wish that our
association be mutually rewarding. You should understand, however, that all
employees at Sycamore Networks are employed “at will,” which means that each
employee, as well as the Company, has the right to terminate the employment
relationship at any time for any reason, with or without cause. The terms of
your employment shall be governed by the laws of the Commonwealth of
Massachusetts.

 

We look forward to your joining Sycamore Networks and feel confident the
relationship will be mutually rewarding. Please remember to return to me prior
to your first day of employment the Employee Agreement Regarding Confidentiality
and Inventions and the signed original of this offer letter indicating your
official start date. If you have any questions, do not hesitate to call. This
offer will be valid for five (5) business days from above date.

 

Sincerely,

 

Cheryl L. Moisan

Human Resources Manager

 

Enclosure (1)

 

1. Employee Agreement Regarding Confidentiality and Inventions

 

I have read, understand and accept the terms and conditions as outlined in the
offer letter, and the Employee Agreement Regarding Confidentiality and
Inventions.

 

I certify that (check one):

 

__________

   I do not have any continuing legal obligations to my previous employer.

__________

   I have provided Sycamore Networks with a copy of my agreement with my
previous employer.      Date Provided:  
__________________________________________________      Previous Employer:  
__________________________________________________      Name of Agreement:  
__________________________________________________

 





Signed:                                       
                                                                Start Date:
                                